The opinion of the Court was delivered by
Gibson, C. J.
Under a well-balanced constitution, the legislature can no more delegate its proper function than can the judiciary. It is on the preservation of the lines which separate the cardinal branches of the government, that the liberties of the citizen depend; for a consolidated sovereignty, in whatever form, is a despotism in so far as it subjects the governed, not to prescribed rules of action, to which he may safely square his conduct before-hand, but to the unsettled will of the ruling'power, which cannot be foreseen; and a government becomes consolidated in proportion as its legislative branch abandons its own functions, or usurps those which have been vested elsewhere. In the very constitution of things, the whole people of a State cannot assemble together to exercise their sovereign power in person; and it is not to be regretted that they cannot,-for their rule being untrammelled by anything but their own will, would be as arbitrary and fitful in.its exercise as any other uncontrolled domination. When they delegate it to an undivided agency, they slip their hold on it, and in turn become its slaves. These are considerations to show that the exercise of a doubtful power under the .constitution, is not to be extended by implication, even where the lines of demarcation are so fine as to be almost invisible. The Legislature may certainly authorize a corporation to enact ordinances and by-laws; for these are not only incidental, but rules of self-government such as any other Individual may prescribe for his own conduct; and it may also authorize voluntary associations to assume corporate powers in specific cases, on the performance of certain conditions, as it has done in the case of associations for literary, charitable or religious purposes. But the statute before us, giving, as if does, the Quarter Sessions power to incorporate on the petition of a bare majority, and consequently to subject the citizen to taxation without his consent, and standing thus on a more questionable basis, is not to be earned further than the words of it absolutely require. What are they? They empower the Quarter Sessions to incorporate “ any town or village containing 300 inhabitants but they give no authority to roll two villages into one, mueh less to work up with the mass a tract of country which is no village at all. It would be idle to require a given amount of numbers, if a deficiency could be supplied by dragging in the neighbours. The words do not embrace a champaign country, but a collection of houses, collocated after something like*a regular plan, in regard to streets and *284lanes, without intervening farm-land, but with a convenient curtelage attached to each. Now, as every such collection, having the requisite number of inhabitants, is entitled to be separately incorporated, it could not have been intended that a village which had not yet attained the proper size might be swallowed alive and assimilated by its older and more vigorous brother. The statute requires that the petition for incorporation be signed by a majority of the freeholders residing within the limits of the village or town; but what would be a compliance with it in this case, where there are not only two villages, but a tract of open country to boot ? To carry out the spirit of the law would require the signatures of a majority of the freeholders in each village as separate communities, as well as the signatures of a majority of those in the vicinage. But this principle of representation has not been provided for, and, consequently, no such case as the present was in view. But a majority of the whole mass is expressly required to give the Quarter Sessions jurisdiction, and it is nowhere asserted that the signers in this case were such; so that the proceeding could not be sustained on any principle of construction. But surely the Legislature never meant to allow a larger village to force a smaller one into municipal union with it, or to compel a farmer to pay scot and lot for the improvements and police of a borough in which he has no community of interest. The Legislature may, and sometimes does, annex a portion of contiguous territory to a city or borough; but it does so by force of a power which it has not delegated. In every aspect, then, this act of judicial incorporation was irregular.
Proceedings quashed.